Case 19-40280      Doc 25     Filed 05/01/19 Entered 05/01/19 13:26:17            Desc Main
                                Document     Page 1 of 1


                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
 _________________________________
 In re:                            )
                                   )       Ch. 7
 John A. Johnson,                  )       Case No. 19-40280
        Debtor.                   )
                                   )


          DEBTOR’S EMERGENCY MOTION TO VACATE DISMISSAL

        The debtor, John A. Johnson (hereinafter referred to as the “Debtor”), hereby

 moves this Court on an emergency basis to vacate the dismissal entered in the above-

 captioned matter. On April 3, 2019, Debtor’s counsel received a Notice of Dismissal

 from the Court. Immediately upon receiving this notice, Debtor’s counsel reviewed the

 Order to Update. As grounds for this Motion, Debtor states that he is self-employed and

 has acted adequately and with all due diligence to prepare and provide all necessary

 information to complete Schedules and Statements. However, based upon the availability

 of a 3rd party, the Debtor’s accountant, it is now out of the Debtor’s realm and control and

 Debtor relies on his accountant to diligently produce the necessary information in order

 for Debtor to comply with the Court’s Order.

        WHEREFORE, the Debtor respectfully requests that this Court Vacate the Order

 Dismissing the Debtor’s case and enter an order allowing the Debtor the reinstatement of

 the case as all required documents should be filed on or before May 1, 2019. There will

 be no prejudice to any party in the event this motion is allowed.
